Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155679 (26)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  LOTUS SMITH,                                                                                       Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 155679
                                                                    COA: 335910
                                                                    Wayne CC: 15-013846-NH
  HENRY FORD HEALTH SYSTEM,
  NASSAR BEYDOUN, M.D., and
  GINA FUNDARO, M.D.,
           Defendants,
  and
  KARMANOS CANCER CENTER and
  ZEYNEP YILMAZ-SAAB, M.D.,
             Defendants-Appellants.
  _________________________________________/


         On order of the Court, the motion for reconsideration of this Court’s July 13, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
         t1022
                                                                               Clerk